                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CHARLES CLEAR,

             Plaintiff,

v.                                                        Case No. 17-13836
                                                          Hon. Denise Page Hood
COMMISSIONER OF SOCIAL SECURITY,

             Defendant.
                                                   /

        ORDER ACCEPTING REPORT AND RECOMMENDATION
                   AND DISMISSING ACTION

      This matter is before the Court on Magistrate Judge David R. Grand’s

Report and Recommendation. [Doc. No. 15] Timely objections and a response to

the objections were filed in this matter. [Doc. Nos. 16 and 17]

      Judicial review of the Commissioner’s decision is limited in scope to

determining whether the Commissioner employed the proper legal criteria in

reaching his conclusion. Garner v. Heckler, 745 F.2d 383 (6th Cir. 1984). The

credibility findings of an administrative law judge (“ALJ”) must not be discarded

lightly and should be accorded great deference. Hardaway v. Secretary of Health

and Human Services, 823 F.2d 922, 928 (6th Cir. 1987). A district court’s review

of an ALJ’s decision is not a de novo review. The district court may not resolve


                                         1
conflicts in the evidence nor decide questions of credibility. Garner, 745 F.2d at

397. The decision of the Commissioner must be upheld if it is supported by

substantial evidence, even if the record might support a contrary decision or if the

district court arrives at a different conclusion. Smith v. Secretary of HHS, 893 F.2d

106, 108 (6th Cir. 1984); Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986).

      The Court has had an opportunity to review this matter and finds that the

Magistrate Judge reached the correct conclusions for the proper reasons. Plaintiff

objects to the Magistrate Judge’s conclusions that: (1) the ALJ’s decision was

supported by substantial evidence; and (2) the ALJ properly assessed Plaintiff’s

limitations on a function-by-function basis.1      The Court is not persuaded by

Plaintiff’s arguments.

      Plaintiff argues that the ALJ did not follow the SSA regulations and that

failure prejudiced him. Plaintiff contends that the ALJ (and the Magistrate Judge)

“misconstrued medical evidence and testimony.” Plaintiff asserts that: (a) the ALJ

failed to outline the medical documentation upon which she relied in formulating

her RFC; and (b) there is no physician documentation consistent with the RFC



Plaintiff does not challenge the portion of the Magistrate Judge’s analysis and
1


conclusions that the ALJ did not err by failing to: (a) have Plaintiff’s file reviewed
by a psychologist or psychiatrist; or (b) order a consultative examination for any of
Plaintiff’s possible mental impairments. See Dkt. No. 15, PgID 710-18.

                                          2
formulated by the ALJ. Plaintiff believes that the ALJ “severely overestimated”

Plaintiff’s ability to work, as it is impossible for Plaintiff to perform sustained

work. Plaintiff identifies his inability to use his right arm, the constant daily pain

he experiences, uncontrollable diarrhea (including soiling himself), and the

inability to use the bathroom properly (resulting in 15-30 minute trips to the

bathroom) as reasons why he cannot work.

      The Court finds Plaintiff’s argument to be unsupported by the record, the

ALJ’s decision, and the law. An ALJ does not have to base her findings and RFC

on a physician’s opinion. See, e.g., Rudd v. Comm’r of Soc. Sec., 531 F.App’x 719,

728 (6th Cir. 2013) (“We have previously rejected the argument that a residual

functional capacity determination cannot be supported by substantial evidence

unless a physician offers an opinion consistent with that of the ALJ.”). Plaintiff is

responsible for setting forth “specific evidence to support [his] claim.” Gerrick v.

Comm’r of Soc. Sec., No. 15-12998, 2016 WL 5368620, at *2 (E.D. Mich. Sept.

26, 2016).

      In reviewing the ALJ’s decision, the Court finds that: (1) the ALJ recognized

the injuries Plaintiff suffered on August 18, 2014 (and the resulting “severe

impairments” attributable to those injuries); and (2) mentioned and considered a

multitude of records, including discharge papers and instructions, progress notes


                                          3
(including physical therapy sessions), MRIs, CT scans, and visits to Drs. Fares

Zouheir, Edward Burke, Peter Amadio, John Ryan, Michael Sorscher, and

Plaintiff’s primary care physician (Dr. Haddock). See Dkt. No. 7-2 at PgID 52, 57-

60. Plaintiff does not explain how the ALJ erroneously relied upon – or how the

ALJ inadequately considered – the records stemming from those appointments or

the prescribed treatment(s) by those physicians.

      Plaintiff also does not describe how his impairments undermined the ALJ’s

conclusions or provide additional medical documentation that does so. As the ALJ

noted, Plaintiff admittedly never received treatment from a specialist for his back

and neck pain. Finally, the Court finds that there was substantial evidence to

support the ALJ’s conclusion that Plaintiff’s medical history, examinations, and

tests indicate that Plaintiff was not as limited as he contended. For example,

although Plaintiff’s testimony reflects that he claimed he suffers – to some extent –

from each of the conditions described at the top of page 3 of this Order, see Dkt.

No. 7-2, PgID 78-90, the Court finds that there is substantial evidence in the record

to support the ALJ’s conclusion that Plaintiff overstated the severity of those

conditions. See Dkt. No. 7-2, PgID 60.

      Plaintiff next argues that, although the ALJ was required to cite “substantial

evidence to support [her] conclusions,” the ALJ merely made conclusory


                                          4
statements that her “assessment is supported by the totality of medical evidence.”

Plaintiff also contends that the ALJ did not identify the medical documentation she

reviewed in formulating her RFC. Plaintiff asserts that his testimony established

numerous severe restrictions for which the ALJ failed to articulate a resolution of

the inconsistencies between the two.          Plaintiff requests that this matter be

remanded for a proper assessment of his ability to perform work-related activities

pursuant to SSR 96-8p.

      Plaintiff’s challenge to the RFC parameters established by the ALJ lacks

merit. As set forth in the ALJ’s decision, see Dkt. No. 7-2, PgID 58-61, the ALJ

evaluated Plaintiff’s injuries suffered on August 18, 2014 and Plaintiff’s recovery

from them. The ALJ noted numerous exams, tests, doctor visits, physical therapy

sessions, and notes from all of those events. Plaintiff has not argued why or how

the medical records were inaccurate or how they were inaccurately construed by

the ALJ. Plaintiff also has not offered any other medical documentation that

contradicts the records discussed by the ALJ. And, in addition to the fact that the

ALJ engaged in a function-by-function analysis, see Dkt. No. 7-2, PgID 53-54, the

record demonstrates that the ALJ thoroughly considered Plaintiff’s testimony, the

medical records, Plaintiff’s daily activities, and the nature of Plaintiff’s treatment




                                          5
(conservative and, according to Plaintiff, exclusively by his primary care physician

relative to his back and neck pain).

      For the reasons set forth above, the Court finds that the ALJ’s decision,

including but not limited to the determinations Plaintiff challenges in his

objections, was supported by substantial evidence and was not based on any legally

erroneous determination. Further, the Court accepts the Magistrate Judge’s Report

and Recommendation as this Court’s findings of fact and conclusions of law.

      Accordingly,

      IT IS ORDERED that the Report and Recommendation of Magistrate Judge

David R. Grand [Doc. No. 15, filed December 28, 2018] is ACCEPTED and

ADOPTED as this Court’s findings of fact and conclusions of law.

      IT IS FURTHER ORDERED that Plaintiff’s Objections [Doc. No. 16,

filed January 11, 2019] are OVERRULED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary

Judgment [Doc. No. 11, filed May 7, 2018] is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment [Doc. No. 14, filed August 2, 2018] is GRANTED.

      IT IS FURTHER ORDERED that this action is DISMISSED with

prejudice.
                                             s/Denise Page Hood
DATED: March 26, 2019                        United States District Judge
